Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5, 7, 9-11, 15-18, 21 and 24 are allowed. The following is the examiner’s statement for allowance. As per claims 1 and 15, the prior art does not disclose or suggest the following: 
“…calculate to obtain a rectangular region of an edge contour of the device to be charged when the receiving coil of the device to be charged is aligned with the transmitting coil, on a Cartesian coordinate system with the center of the transmitting coil as a coordinate origin, according to the relative positional relationship between the prompters and the transmitting coil in combination with the size information of the device to be charged, and the relative position information of the receiving coil of the device to be charged; and generate a trigger instruction of the prompter located within the rectangular region or located at a boundary of the rectangular region, wherein, when the prompters are a plurality of light-emitting elements, and the plurality of light-emitting elements are arranged in an array, the controller is configured to: determine or acquire row spacings of the light-emitting elements in four directions which are positive and negative directions of an x-axis and positive and negative directions of a y-axis in a coordinate system with the center of the transmitting coil as the coordinate origin; obtain the perpendicular distances from the center of the receiving coil to the four edges of the device to be charged from the first communication circuit or the memory, and determine or acquire perpendicular distances from the center of the transmitting coil to four edges formed by an innermost loop of an array constituted by the plurality of light-emitting elements; calculate a number of row of light-

The examiner found KAWAMURA (US 2010/0081378 A1, hereinafter KAWAMURA) and KIM (US 2016/0087484, hereinafter KIM) to be the closest prior art of record.
KAWAMURA discloses a wireless charging system which receives communication from the wireless charge receiver and displays an outer shape of the charge receiving device such that the user can optimally place the device on the charger. KIM discloses a wireless charging device comprising a plurality of light emitting units and a plurality of sensors to determine the position of the charge receiving device to control the light emitting units accordingly. However, neither reference nor their combination disclose the above missing limitation and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Omar whose telephone number (571)270-7165.  The examiner can normally be reached between 09:00 am-18:00 EST.
	
/AHMED  OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859